Case 3:19-cv-02222-ARC Document1 Filed 12/27/19 Page 1 of 11

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

 

UNITED STATES DISTRICT COURT

for the

YWAIPDLE District of PENNSYLVANIA REPUBLIC

PRINCESA CANDELITS
EL WICH KEBE KEBECNET EL
Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.

If the names of all the plaintiffs eamnot fit in the space above,
please write “see attached” in the space and attach an additional

)
)
)
)
)
)
page with the full list af names.) )
)
)
)
)
)
)

-y-

 COMMONWEAUOF_ PENNS YWANIA

fo

    

PENNOVLVANIA, MABEL TINZON
COUNTY OF LANRASTEZ,
COUNT OF WON ROE, COUNTY OF
Defendant(s) NORTAAVAPTION
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page )
with the full list of names.)

   

Division

SiG. CY e239

(to be filled in by the Clerk’s Office)

Case No.

 

Jury Trial: (check one) ves | |No

LED
oHANTON

pec 27 20"

 

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

FRINCESA CANDELITA

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

 

B. The Defendant(s)

EL WierKEBE KEBECHET EL
SWS GOOvE FOND 2pdp, lo 24 BLUEBIRD coner
JORNRANNA |. VONEOR.
PENNSINVANIA RePUBUC fine)
Wt Ae AAG)
KEPECRETEL OG AT.NEF

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page 1 of 5
Case 3:19-cv-02222-ARC Document1 Filed 12/27/19 Page 2 of 11

Rey. 12/16) Complaint for a Civil Case

Pro Se 1

   

Defendant No. 1

Defendant No. 2

 

 

 

 

 

 

Name Tom WOLt

Job or Title (if known) D | B ] A GolvEenoe.

Street Address 50% MAW CAPITOL BultpinG
City and County HARZISEURG

State and Zip Code PENNS UJANIA  FEIaAO

‘Telephone Number

E-mail Address (if known)

 

 

 

 

 

 

 

Name KATHY BOK) AC

Job or Title (known) Dipl A SECLENMEN OF STINTE
Street Address Ho, Noe) Srercr

City and County PARAS RULLS

State and Zip Code VENNGNLWANI  Fieo

Telephone Number

E-mail Address (if known) 2a CORPE@ PA.GOY

Defendant No. 3

 

 

 

 

 

 

 

 

Name M ABEL rh Neon)

Job or Title (if known)

Street Address Aa COMRELSTOWN ROAD
City and County LANCASTER

State and Zip Code PERINEN WANA  PreO}
Telephone Number AY SLL] iS tS

E-mail Address (/inown) — WAMASORII 13@ \CLQUD.com

Defendant No. 4

 

 

 

 

 

 

 

Name DENNIS EE. CEINAKES

Job or Title Gf mown) D iB \ A yUDGCE.

Street Address YOCT mM DIKE. STREET ie 0.40% IAHIO
City and County

State and Zip Code

Telephone Number

E-mail Address (if known)

 

 

 

Page 2 of 5
Case 3:19-cv-02222-ARC Document1 Filed 12/27/19 Page 3 of 11

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

EL ET:

Defendant No. £5
Name
Job or Title Gf known)
Street Address
City and County
Siate and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. X% &
Name
Job or Title Gf known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. $< 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. & %
Name
Job or Title (if mown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

mare
=

LEONRRD G6. BROWN
DIp\A  yupee
2Q_ Noe DUKE SIREET, P.O. Boy 3349
LANGASTER

PENNSYLVANIA 460%

 

 

 

CHASTOPHEL& LEPPLER

DIBA SWERIFE

AO INO@T DUKE STREET, 2.OBoy 32u%0
LANCASTER,

VENNSALVANI VF tEO%

 

 

PELC@ CO.LANCASTEL.PA.US

BQAN £. CAUDZIK

DIBA __ WADGE

AiloS EWBACEN DEVE. SUITE ISO
LARRASTEXK
TENRNWANIA

HW? 325 296%

Hoe

 

YWSevin, 6@awiaas
DIB\A SECRETARY TRANSPORT
400 NOG Steer hin
PALPOSBARG.
VERRSEVUIAMIA  FR20

 

 

 

 

Page 2 of 5
Case 3:19-cv-02222-ARC Document1 Filed 12/27/19 Page 4 of 11

   

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case__

Defendant No.X 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name ANN M4. HESS

Job or Title (f known) PIAA RECORDEL OF DEEPS

Street Address ¥.0.2ovr 1439

City and County LANCASTER

State and Zip Code VERN WANA VHebY

Telephone Number

E-mail Address (if known) Apres CO. LANG: STE. PA US
Defendant No. & i©

Name XCBEPHINE FERRO

Job or Title (f known) DIB\A KEcokpee OF DEEDS

Street Address biD Wob@ne sr@eer SUITE 185

City and County NLODS Pa Kes

State and Zip Code PENNSNLVANIA  18S-0

Telephone Number

E-mail Address (if known) _{FERQO@) WACNIRDEL OA NEN DA. Gt
Defendant No.# (|

Name ANDLES F.SuTER..

Job or Title (if known) Q B\ A CEcoepeE? CE DEEDS

Street Address Ll WRSEANGTON STREET K0OM Uo

City and County EQSTON

State and Zip Code PENNGWaANMA i804a

Telephone Number

 

E-mail Address (if known) ASW

TEZ@ NOSMAMIPIONCOUNTY. ORG

   

Defendant No. A 1a
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

E-mail Address (if inown)

 

Page 2 of 5
Case 3:19-cv-02222-ARC Document1 Filed 12/27/19 Page 5 of11
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
iL. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question 4A, USC Cit. 995A.

3B BSe 43 OR STRUCTLON Ste or BA USC COA SE. AI
List the specific federal statutes, federal treaties, d/or provisions of the United States Constitution that

are at issue in this case. “REA OF PERCE S POENGHE BEIWEEN MCLOCL OS
THE UTED STRTES OF AWEZICN- RETELE 20,21,28. CONSPIRACY
REeANST RIGHTS 19 Use. AL AND DEre dep oF Zier UNDER

  

 

Due

 

 

 

 

 

 

 

CAE A, SV.
B. If the Basis for Jurisdiction Is Diversity of Citizenship. eee Wee toe yu
1. The Plaintiff(s)

a. If the plaintiff is an individual CES CA NDEL TH
The plaintiff, (name) Eh. (ten KEBE Eee Hy , 18 a citizen of the
State of (name) PENNONUVANIA, REPUBLI G

b. If the plaintiff is a corporation
The plaintiff, fame) AJ LA , is incorporated
under the laws of the State of (name) 5

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) [NAR py Neon) , is a citizen of
the State of (name) PENG LANA . Orisa citizen of
(foreign nation)

 

Page 3 of 5
Case 3:19-cv-02222-ARC Document1 Filed 12/27/19 Page 6 of 11

 

 

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case Ske AFFIDAVIT...
b. If the defendant is a corporation oy ERNOR
oO
The defendant, (name) y¢. oe My ke vi OY E REA ZA cen pols dcmporated under
the laws of the State of ae PEN NON AN we ~ , and has its

 

principal place of business in the State of (name) “PE)) NSYV LAAN IG

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

cE ry 35000 13 ADEQUATE FOR THE PAST
SEEN Hone Ss AN UNDE? SIRTreweNT He

SERVE AZ HAS NO yALUE compatep TRUE
FO oe ot RON Wik NOT

Ai} 1
1S! NESS

 

——

       
 

 

TE, Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one elaim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

MABEL MANSON 1S WICKED TO MAKE CLAIIS OF FEAR THe.
Mae UE OWE IS A HUGE WOMAN AS 1 AM PETITE AND NEVE
ro Ok VOUSTILE. MiSGoN DUCT. x

Tom OU, KIT BoceK UA AND AGENTS Y PZINGIPLES PAVE
DISREGARDED ALL WN KTIEMPTS FOR REMEDY IN PEACE % LOVE.

  

  

 

1V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

\ See ALL. WRONG Ziel -% TAK oes

 

Page 4 of 5
Case 3:19-cv-02222-ARC Document1 Filed 12/27/19 Page 7 of 11

Pro Se 1 (Rev. 12/16) Complaint fora Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. ¥or Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 24 B

 

 
 

Signature-of Plaintiff dh,
Printed Name of Plaintiff Zou ji Age

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney Al / a

Printed Name of Attorney

 

Bar Number

 

. Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 5 of 5

   
Case 3:19-cv-02222-ARC Document1 Filed 12/27/19 Page 8 of 11

   

mcesa Candelita El Mitchkébé Kébéchet El
[5113 Goose Pond Road]
% 23 Bluebird Court
Near [Tobyhanna, Pennsylvania Republic]
Non-Domestic Mail
Email; kebechetel@att.net, Phone Number: 717-312-7981

 

27 December 2019
MACN-R000001353-083

International Affidavit of Facts and Claims
Notice to Agent is notice to principle, Notice to Principle is notice te agent.

To: Middle District of Pennsylvania Republic, United States District Court
In Re: Kébéchet El V. COMMONWEALTH OF PENNSYLVANIA, PENNSYLVANIA, et alia

Wherefore, I Princesa Candelita El Mitchkébé Kébéchet Ei, being ‘Part and Parcel’ named herein, and
heir by Birthright and Inheritance. Iam Holder, Grantor, Grantee, Trustee, and Successor lawfully seised
of all my estate. This Affidavit and Public Notification of Claim and Declaration are Lawful and Legal
Entry. Defendants: [TOM WOLF, KATHY BOOCKVAR, Mabel Hinson, DENNIS E. REINAKER,
LEONARD G. BROWN, CHRISTOPHER R. LEPPLER, BRIAN E. CHEDZIK, YASSMIN GRAMIAN,
ANN M. HESS, JOSEPHINE FERRO, ANDREA F. SUTER] evade Federal Laws and procedures, thus
committing Fraud..., Conspiracy, Banker/Investor cartel double dipping, Identity Theft, Intellectual
Property Theft, Copyright Infringement, Racketeering, Paper Genocide, Mail Fraud, Crimes... and they
violate their own Constitution and Magna Carta against, Indigenous Peoples!.

The Treaty of Peace and Friendship between Morocco and the united States of America 1787 and 1836.
and Universal Human Rights 1948 are Supreme. The 90th Congress unveiled the 14th amendment was
not ratified nor constitutional. Wherefore, I Kébéchet El and my fellow fallen Muurs are not subjects,
indians, cattle, slaves, negro, property, black nor a box of crayons to any corporation in commerce D/B/A
[UNITED STATES SERVICE CORPORATION COMPANY]. Consular Court is activated in diversity
of citizenship.

Snake oil Defendants...

Mabel Hinson has falsified statements that, I have allegedly caused her to live in fear, damaged said
vehicle and trespassing. In all her psychopathic instability referenced in No. CI-19-04214 she appeared
in court without any proof. We were once business partners until verbally Mabel Hinson discontinued
partnership as of December 2018. The business was dissolved on paper May 2019 with my autograph
and then her July 2019. All said communication on my part is documented from December 2018 - July
2019 strictly professional to the subject matter. Meanwhile, she is on private and public record for
stalking, defamation of character and child endangerment not I.

DENNIS E. REINAKER was informed in affidavit of LEONARD G. BROWN’s ignorance to law in case
No. ClI-19-04214. I even turned in my personal Arms to display good faith and lawfully abide by federal
standards. DENNIS E. REINAKER violates rights to property i.e “No Cellular Phone’ in Lancaster Court
building. He clearly discriminates between visitors/ plaintiffs/ defendants verses “attorneys”. Attorneys
are civilians as to we the people. They have no honorary privileges as they are just Club members to the
“Bar Association” with a gold card in their wallet.

1 Rights to Nationality and shall not be arbitrarily deprived (UDHR Art.15) & (UNDRIP Art.6).
Aboriginal and Indigenous Peoples’ Documents: Northwest Amexem / Northwest Africa / North America / “The North Gate’/Central Amexem/
Southwest Amexem/Adjoining and Americana Islands - The Moroccan Empire - Continental United States; ‘Temple of the Moon and Sun’/
‘Turtle Island’: Non - Domestic, Non - Resident, Non — Subject;
—Muurs / Moors - Being the Rightful Heirs and Primogeniture Birthright - Inheritors of the Land.
Omnia Tura Reservantis
1
Case 3:19-cv-02222-ARC Document1 Filed 12/27/19 Page 9 of 11

   

BRIAN E. CHUDZIK and CHRISTOPHER R. LEPPLER have threatened me with traffic citation and
arrest warrant to alleged violation MJ-02205-TR-001400-2019, MJ-02205-TR-0001401-2019 and
MJ-02205-LT-0000136-2019 (property theft). BRIAN E. CHUDZIK is on record for saying “the
constitution does not apply in my court room, its strictly contractual ma’am”. Through various affidavits I
have been clear to my status and my intent not to submit to bribery, extortion, nor aid to the flavor (quota)
of the month. As they uphold color of law, disregarding 75 PACS § 1302 clause 1 and the protocol
provided. On 18 November 2019 I was unlawfully arrested without any proper procedures by barbaric
constables. This subject matter has been adjudicated favorable.

KARA N. TEMPLETON is an agent to YASSMIN GRAMIAN, they have threatened to suspend and
revoke “driving privileges”. In May 2019, I willfully surrender vehicle registration and license previous
to any said fiat. Inconveniently, they did not removed said license claiming documents were not received
according to said phone representative. During a face to face visit in October 2019, to the Harrisburg
PENNDOT, agents refused to cancel said license, claiming they will do so after fiat is zero. Once again, I
will not submit to bribery nor extortion.

ANN M. HESS, JOSEPHINE FERRO, and ANDREA F. SUTER violate international filing procedures,
necessary for public notice and inquiry. During face to face and phone communications between July &
August 2019, I presented documents supportive to lawful filings to agents and assigned, but they
continued with ignorance.

TOM WOLF and KATHY BOOCKVAR have been notified via certified mail and email of the
misconduct by their assigned Agents D/B/A public service officials to the COMMONWEALTH OF
PENNSYLVANIA, PENNSYLVANIA. They ALL are subject to the very oath taken to the Federal &
State constitutions, but clearly obstruct justice for codes under color of law.

Part B page 4 of 5:

the defendant is a corporation [TOM WOLF] under the laws of the State of Pennsylvania

the defendant is a corporation [KATHY BOOCK VAR] under the laws of the State of Pennsylvania
the defendant is a corporation [YASSMIN GRAIMAN] under the laws of the State of Pennsylvania
the defendant is a corporation [LEONARD G. BROWN] under the laws of the State of Pennsylvania
the defendant is a corporation [DENNIS E. REINAKER] under the laws of the State of Pennsylvania
the defendant is a corporation [CHRISTOPHER R. LEPPLER] under the laws of the State of
Pennsylvania

the defendant is a corporation [ANN M. HESS] under the laws of the State of Pennsylvania

the defendant is a corporation [JOSEPHINE FERRO] under the laws of the State of Pennsylvania
the defendant is a corporation [ANDREA F. SUTER] under the laws of the State of Pennsylvania

the defendant is a corporation [BRAIN E. CHUDZIK] under the laws of the State of Pennsylvania

©
@
@
e
®
a

e @® # 6

3. The $75,000 in controversy will suffice, but can never replace any inconvenience to the Mamadou Dan
Tribe.

Should defendants wish to dispute herein, present your Oath of office, Anti bribery and Foreign Agent
registration statement before contacting me, provided with wet ink and seal from UNITED STATES
CONGRESS. Anything less will taken as an attempt to intimidated as you have no standing.

Aboriginal and Indigenous Peoples’ Documents: Northwest Amexem / Northwest Africa / North America / ‘The North Gate’/Central Amexem/
Southwest Amexem/Adjoining and Americana Islands - The Moroccan Empire - Continental United States, ‘Temple of the Moon and Sun’ /
‘Turtle Island’: Non - Domestic, Non - Resident, Non — Subject;

— Muurs / Moors - Being the Rightful Heirs and Primogeniture Birthright - Inheritors of the Land.

Omnia Jura Reservantis
2
Case 3:19-cv-02222-ARC Document1 Filed 12/27/19 Page 10 of 11

     

Pursuant to Restoration to names sake, Return of Property and Allodial Lands, by way of Laws of The
Land. Said defendants, agents and principles should be held accountable for their flagrant, negligent
frauds and swindles.

I am Princesa Candelita El Mitchkébé Kébéchet El, being a Indigenous Moorish Trinidadian America
National, natural inhabitant of the land and The Majority, in propia persona squarely upon my Oath to
Love, Truth, Peace, Freedom, and Justice; at this time and all points in time. I Stand to enforce the
Treaty of Peace and Friendship between Morocco and the united States of America, Zodiac Constitution,
Universal Human Rights, Declaration on Rights of Indigenous Peoples et alia. NO [UNITED STATES
CORPORATION] has personam jurisdiction in my free exercise and enjoyment of inherent and
inalienable rights as first party creditor. My rights are secured to Life, Liberty and the pursuit of
happiness. In honor to my Ancestral Ntchr, Asé this affidavit of truth and knowledge I place my
Autograph.

 

 

Maat Hotep,
wd Am:
Kébéchet Ei
Consul/Minister/Vizir Muhammadan
Omnia Tura Reservantis

 

Aboriginal and Indigenous Peoples’ Documents: Northwest Amexem / Northwest Africa / North America / “The North Gate’/Central Amexem/
Southwest Amexem/Adjoining and Americana Islands - The Moroccan Empire - Continental United States, “Temple of the Moon and Sun’ /
‘Turtle Island’: Non - Domestic, Non - Resident, Non — Subject;

— Muurs / Moors ~ Being the Rightful Heirs and Primogeniture Birthright - Inheritors of the Land.

Omnia Iura Reservantis
3
:19-cv-02222-ARC Document1 Filed 12/27/19 Page»

    

Princesa Candelita El Mitchkébé Kébéchet Ei

[5113 Goose Pond Road]

% 23 Bluebird Court

Near [Tobyhanna, Pennsylvania Republic}

Non-Domestic Mail

Email: kebechetel@att.net, Phone Number: 717-312-7981

 

27 December 2019
MACN-R0000013 53-081

International Affidavit of Pro Se / Error of Fees

Notice to Agent is notice to principle, Notice to Principle is notice to agent.
In Re: Middle District of Pennsylvania Republic,

In attempt to to ensure I am dealing with a legal and lawful competent Court prescribed by article 3, I
demand to see said Judge oath (article 6) regarding this matter. He/She should know subject matter as to
the federal constitution for the united States of America and said “debt”.

Nationality is my political status, which determines my human rights, treaty rights, and federal rights.
The 90th Congress 1967 ruled the fourteenth amendment was not ratified, therefore unconstitutional. See
volume 113. part 12 page 15641 courtesy of the Library of Congress. I Kébéchet El am not a ward of state
nor in the jurisdiction of the [UNITED STATES OF AMERICA] 28 USC 3002 §15A.

Therefore, said fiat, lawful Gold & Silver coinage article 1 §8, 9, and 10. See Clearfield Trust Company
V. The United States, Don E. Williams V. Internal Revenue Service Commissioner, and Craig V. State of
Missouri all ruled Federal Reserve Notes aka United States Dollar are not money, just paper and ink not
backed by true coinage. See HR 5404 Gold and Silver standard, the federal reserved note! has
depreciated 97 percent in value. As a compromise I offer $15 (USD) to said $500 fee or one Troy ounce
Silver coin market value at $917 can you make change. If you do not except this offer then discharge
debt by way of UCC 3-603 or 12 USC §411 as lawful coinage was removed in 1933. See Bey V. Old
Field, State of Rhode Island V. Lissette Arias et alia.

Nothing in this Affidavit shall be interpreted as consent to Foreign Jurisdiction at any time.

I am Princesa Candelita El Mitchkébé Kébéchet El, being a Indigenous Moorish America National,
natural inhabitant of the land and The Majority, in propia persona squarely upon my Oath to Love, Truth,
Peace, Freedom, and Justice; at this time and all points in time. Standing to enforce the Treaty of Peace
and Friendship between the united States of America, Zodiac Constitution, Universal Human Rights,
Declaration on Rights of Indigenous Peoples et alia. NO [UNITED STATES CORPORATION] has
personam jurisdiction in my free exercise and enjoyment of inherent and inalienable rights as first party
creditor. My rights are secured to Life, Liberty and the pursuit of happiness. In honor to my Ancestral
Ntchr Asé, this affidavit of truth and knowledge I place my Autograph.

 

Maat Hotep,
wl Alm:

 

 

Kébéchet El
Consul/Minister/Vizir Muhammadan
Omnia Tura Reservantis

  

lisa promise to pay at a later date. Federal notes aka securities aka checks decede to corporate suits and
commercial paper. See Clearfield Doctrine
Aboriginal and Indigenous Peoples’ Documents: Northwest Amexem / Northwest Africa / North America / ‘The North Gate’/Central Amexem/
Southwest Amexem/Adjoining and Americana Islands - The Moroccan Empire - Continental United States; “Temple of the Moon and Sun’ /
“Turtle Island’: Non - Domestic, Non - Resident, Non — Subject;
— Muurs / Moors - Being the Rightful Heirs and Primogeniture Birthright - Inheritors of the Land.
Omnia Jura Reservantis
